          Case 1:21-mj-00231-ZMF Document 7 Filed 03/01/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                               )
                                               )
UNITED STATES OF AMERICA                       )
                                               )       Crim. No.: 21-00231 (ZMF)
                 v.                            )
                                               )
RAECHEL GENCO                                  )
                                               )
                                               )


                               NOTICE OF ASSIGNMENT

       The above captioned case has been assigned to the Assistant Federal Public Defender

specified below. Please send all notices and inquiries to this attorney at the address listed.

                                               Respectfully submitted,


                                               A.J. KRAMER
                                               FEDERAL PUBLIC DEFENDER



                                                      /s/
                                               Carlos J. Vanegas
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W., Suite 550
                                               Washington, D.C. 20004
                                               (202) 208-7500
